     Case 3:20-cv-01111-VLB Document 6 Filed 08/06/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

STEPHANIE WASHINGTON,              :   CIV. NO. 3:20cv01111(VLB)
     Plaintiff,                    :
                                   :
vs.                                :
                                   :
DEVIN EATON, TERRANCE POLLOCK,     :
AZIZ ABDULLATTF, CURT B. LENG,     :
JOHN SULLIVAN, TOWN OF HAMDEN,     :
TOWN OF HAMDEN POLICE DEPARTMENT, :
RONNELL HIGGINS, YALE UNIVERSITY, :
YALE UNIVERSITY POLICE DEPARTMENT, :
JUSTIN ELICKER, OTONIEL REYES,     :
CITY OF NEW HAVEN, NEW HAVEN       :
POLICE DEPARTMENT, and T&S UNITED :
LLC;                               :   AUGUST 6, 2020
     Defendants.
                     AMENDED NOTICE OF REMOVAL

    This will certify that undersigned counsel, James N. Tallberg,

for defendants CURT B. LENG, JOHN SULLIVAN, THE TOWN OF HAMDEN and

TOWN OF HAMDEN POLICE DEPARTMENT, spoke with counsel for all fifteen

defendants whom indicated they consent to the removal of this action.


                                        DEFENDANTS, CURT B. LENG, JOHN
                                        SULLIVAN, TOWN OF HAMDEN, TOWN OF
                                        HAMDEN POLICE DEPARTMENT

                                     BY/ss/ James N. Tallberg__
                                       James N. Tallberg
                                       Federal Bar No.: ct17849
                                       Karsten & Tallberg, LLC
                                       500 Enterprise Dr., Suite 4B
                                       Rocky Hill, CT 06067
                                       T: (860)233-5600
                                       F: (860)233-5800
                                       jtallberg@kt-lawfirm.com
         Case 3:20-cv-01111-VLB Document 6 Filed 08/06/20 Page 2 of 2




                                    CERTIFICATION

         This is to certify that a copy of the foregoing has been mailed

electronically, this 6th day of August, 2020, to the following

parties:

John-Henry M. Steele, Esq.
jhs@deysmith.com

Elliot Spector, Esq.
ebspector87@gmail.com

Patrick Noonan, Esq.
PNoonan@ddnctlaw.com

Michael Wolack, Esq.
MWolak@newhavenct.gov

John H. Morgan, Esq.
jmorgan@pmpalawyer.com


                                            /ss/ James N. Tallberg___
                                            James N. Tallberg




                                         - 2 -

4821-7687-1111, v. 1
